DETAILED ACTION

This office action is a response to the amendment filed on 01/14/2021. Claims 1-2, 5-8 and 11-14 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Monaco on 03/01/2021. 
The application has been amended as follows:

In the claims:
Claims 1 and 7 have been amended as follows:

1. (Currently Amended) A method of transmitting channel state information to a network by a user equipment including a wireless transceiver and a processor connected to the wireless transceiver in a wireless communication system, the method comprising:

receiving information on a specific channel measurement resource and a specific interference measurement resource from the network;
determining the channel state information using the specific channel measurement resource and the specific interference measurement resource; and
transmitting the computed channel state information to the network,

wherein the information on the specific channel measurement resource and the specific interference measurement resource indicates one of the at least two sets, and
wherein the at least two sets comprise a first set configured with a channel measurement resource located at last two symbols and an interference measurement resource located at a symbol right before the last two symbols in a resource grid defined with a plurality of symbols and a plurality of subcarriers and a second set configured with a channel measurement resource located at a second symbol in the resource grid and an interference measurement resource located at a fourth symbol in the resource grid.

7. (Currently Amended) A user equipment in a wireless communication system, the user equipment comprising:
a wireless transceiver; and
a processor connected to the wireless transceiver, the processor configured to: 
receive information on at least two sets configured with a channel measurement resource and an interference measurement resource from a network, 
receive information on a specific channel measurement resource and a specific interference measurement resource from the network, 
determine channel state information using a specific channel measurement resource and a specific interference measurement resource received from the network, and 
transmit the computed channel state information to the network,

wherein the information on the specific channel measurement resource and the specific interference measurement resource indicates one of the at least two sets, and
wherein the at least two sets comprise a first set configured with a channel measurement resource located at last two symbols and an interference measurement resource located at a symbol right before the last two symbols in a resource grid defined with a plurality of symbols and a plurality of subcarriers and a second set configured with a channel measurement resource located at a second symbol in the resource grid and an interference measurement resource located at a fourth symbol in the resource grid.


Allowable Subject Matter

Claims 1-2, 5-8 and 11-14 (renumbered as 1-10) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 01/14/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for transmitting channel state information (CSI) to the network, which involves receiving information about a specific channel measurement resource and a specific interference measurement resource from the network and determining the CSI using these information. An independent beam is formed and applied to the specific channel measurement resource by unit of symbol, and a downlink control signal is positioned in a resource grid using a symbol. The method enables efficiently sending and receiving a reference signal in a next generation communication system. 

Prior art reference Zhang discloses a method for transmitting one or more beamformed CSI-RS and a CSI-RS beamforming type indicator to the UEs within a coverage area, where CSI-RS resources/configurations are applied in a number of selectable alternative ways, with different beams being applied across the different CSI-RS resources.
Prior art reference Geirhofer discloses a method for resolving UE capability signaling, where a CSI process is defined as the association of a non-zero power CSI-RS resource for channel measurement and an interference measurement resource. CSI feedback parameters may be determined based on the signaled UE capability on a per-CC basis. 
However, prior art on record does not disclose the features of two sets of CSI resources and interference measurement resources located in a particular symbol location in a resource grid as recited in independent claims.
Claims 1, 7 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of wherein the information on the specific channel measurement resource and the specific interference measurement resource indicates one of the at least two sets, and wherein the at least two sets comprise a first set configured with a channel measurement resource located at least two symbols and an interference measurement resource located at a symbol right before the last two symbols in a resource grid defined with a plurality of symbols and a plurality of subcarriers and a second set configured with a channel measurement resource located at a second symbol in the resource grid and an interference measurement resource located at a fourth symbol in the resource grip; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414